Title: From George Washington to Major Jacob Morris, 17 April 1777
From: Washington, George
To: Morris, Jacob



Sir,
Morris Town April 17th 1777.

I have been favour’d with your Letter of the 10th Instt, and not having leizure to answer it fully, shall content my self with asking a question or two by way of Information—It being the only trouble I mean to give you at this, or any time hereafter, on the subject of your resignation.
Were you not informed then, before I saw you at Genl Sullivans (a day or two preceding your going into New York) that it was to Colo. Dubois’ Regimt you were appointed Major?
This answer’d in the affirmative.
Had you not sufficient time, and oppertunity, before that period to come at a knowledge of the Characters of the Officers composing that Corps? and moreover, as an additional Regiment, that it would, of course, be considered as the youngest, in the State, to which it belonged?

To these two questions I must take the liberty of adding a third.
Did you not at the Meeting above mentioned express, to Me, an anxious desire of joining your Regiment—adding—that nothing but General Lees request to see you, and your expectation of going into New York, had detained you from it till then?
Under these Circumstances Cou’d your sudden resignation immediately upon your return from New York fail setting the imagination to Work; for notwithstanding your plea of long Service (which I believe is of little more than a years standing) I can undertake to assure you, that a Majority in one of the established Regiments is thought (by your warmest friends) to be a very handsome, and honorable appointmt for a Gentleman of your Years.
The report, that your resignation was in consequence of General Lee’s advice, is altogether new to me. Your Letter conveyed the first Information of it. I am Sir Yr Very Hble Servt

G. Washington

